

XYLEM
2011 OMNIBUS INCENTIVE PLAN


[YEAR] PERFORMANCE SHARE UNIT AGREEMENT


This Agreement (the “Agreement”) between Xylem Inc. (the “Company”) and
[Participant Name] (the “Participant”) is effective as of [Grant Date].
Capitalized terms that are not defined in this Agreement are defined in the
Company’s 2011 Omnibus Incentive Plan (the “Plan”). This Agreement is only being
provided in English. The Participant is an employee of the Company or an
Affiliate. In recognition of the Participant’s valued services, the Company,
through the Leadership Development and Compensation Committee of its Board of
Directors (the “Committee”), is providing the Participant an inducement to
remain employed and an incentive for increased efforts while employed. In
consideration of the terms and conditions in this Agreement, the parties agree
as follows:
1.
Grant of Performance Share Units. The Company confirms the grant on [Grant Date]
(the “Grant Date”) to the Participant, the target number of [#,###] Performance
Share Units (“PSUs”). All PSUs granted under this agreement are intended to be
Performance Based Awards. The PSUs are notional units of measurement denominated
in shares of common stock (i.e., one Performance Share Unit is equivalent in
value to one share of common stock of the Company).

The PSUs represent an unfunded, unsecured right to receive shares and dividend
equivalent payments under subsection 2(b) in the future if the conditions in the
Plan and this Agreement are satisfied.
Nature of the Grant:
(a)
The grant of the PSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of PSUs, or benefits in lieu
of PSUs, even if PSUs have been granted in the past. All decisions with respect
to future PSUs or other grants, if any, will be at the sole discretion of the
Company;

(b)
The Participant is voluntarily participating in the Plan;

(c)
The PSUs and the shares subject to the PSUs, are not part of normal or expected
compensation for any purpose, including for purposes of calculating any
severance, resignation, termination, redundancy, dismissal, end-of-service
payments, bonuses, pension or retirement or welfare benefits or similar
payments;

(d)
Future value of the underlying shares is unknown, indeterminable and cannot be
predicted with certainty;

(e)
No claim or entitlement to compensation or damages will arise from forfeiture of
the PSUs resulting from the termination of the Participant's employment; and

(f)
The Company will not be liable for any foreign exchange rate fluctuation between
the Participant’s local currency and the United States Dollar that may affect
the value of the PSUs or of any amounts due to the Participant pursuant to the
settlement of the PSUs or the subsequent sale of any shares acquired upon
settlement.



2.
Terms and Conditions. The PSUs are subject to the following additional terms and
conditions:

(a)
Restrictions. Except as otherwise provided in the Plan and this Agreement, the
PSUs cannot be sold, assigned, pledged, exchanged, transferred, hypothecated or
encumbered, other than to the Company as a result of forfeiture.

(b)
Voting and Dividend Equivalent Rights. The Participant will not have any
privileges of a stockholder of the Company with respect to the PSUs, including
without limitation any right to vote such shares or to receive dividends, unless
and until shares are delivered to the Participant on the vesting of the PSUs.
Dividend equivalents will be earned for each Performance Share Unit that vests
and the amount will equal the total dividends declared on a share, where the
record date of the dividend is between the Grant Date of this Award and the date
a share is issued on vesting of the PSU. Any dividend equivalents earned will be
paid in cash to the Participant when the shares subject to the vested PSUs are
issued. No dividend equivalents will be earned or paid for any PSUs that do not
vest. Dividend equivalents will not accrue interest.



PSU Grant Agreement                         Page 1 of 6



--------------------------------------------------------------------------------




(c)
Earning of PSUs. The Participant can earn between 0% and 175% of the target
number of PSUs granted under this Agreement, based on the achievement of a
3-year average Xylem adjusted Return on Invested Capital (“ROIC”) performance
target and 3-year Xylem Total Shareholder Return (“TSR”) relative to companies
in the S&P 500 index (excluding Financial Services companies) pursuant to the
performance scales set forth on Exhibit A. The Committee will determine and
certify the results of the level of achievement of such targets and the
associated number of PSUs earned.

Vesting and Payment. Earned PSUs will vest on [Grant Date + 3 years] (the
“Vesting Date”) if the Participant has been actively employed by the Company or
an Affiliate from the Grant Date through the vesting date. Active employment
does not include any potential severance period.
Except as provided in subsection 2(h), on vesting of the PSUs, including vesting
pursuant to subsections 2(d) or 2(e), the Company will deliver to the
Participant (i) one share for each vested Performance Share Unit, with any
fractional shares resulting from proration pursuant to subsection 2(d) and 2(e)
to be rounded to the nearest whole share, and (ii) an amount in cash
attributable to dividend equivalents earned in accordance with subsection 2(b),
less shares withheld in accordance with subsection 2(f).
(d)
Effect of Change in Control. If the acquiring or surviving company in the
transaction assumes or continues the outstanding PSUs, any unvested PSUs will be
deemed to have satisfied all applicable performance targets at the target level,
and will be converted to restricted stock units, which will continue to vest
based on the PSUs’ service-based vesting criteria, if any.

If the Participant’s active employment with the Company or an Affiliate is
terminated by the Company or an Affiliate without Cause or by the Participant
for Good Reason (for applicable Participants only) within 2 years of a Change in
Control, any converted and any unvested PSUs will become 100% vested at the
target level on the termination date.
If the acquiring or surviving company in the transaction does not assume or
continue outstanding awards under the Plan, immediately prior to the Change in
Control, any unvested PSUs will become 100% vested based on deemed performance
at the target level.
“Cause” means (i) the Participant’s willful and continued failure to
substantially perform his or her duties with the Company (other than any such
failure resulting from the Participant’s incapacity due to physical or mental
illness) or (ii) the Participant willfully engaging in conduct that demonstrably
and materially injures the Company or its Affiliates, monetarily or
otherwise. “Willful” means the action is done or omitted in bad faith or without
reasonable belief that the action or omission was in the best interests of the
Company.
“Good Reason” means, without the Participant’s express written consent (i) a
reduction in annual target total cash compensation (base salary and target
bonus), (ii) the assignment of any duties inconsistent in any material adverse
respect with the Participant’s position, authority, duties or responsibilities,
(iii) any other action by the Company or an Affiliate which results in a
material diminution in such position, authority, duties or responsibilities; or
(iv) the Company or an Affiliate requiring the Participant to relocate to a work
location 50 miles or more from the location where the Participant was
principally working immediately prior to the Change in Control. The Participant
must give notice within 90 days of any Good Reason event.
Good Reason only applies to Company employees who are at the time of termination
of employment, or were at any time during the 2 year period immediately
preceding the Change in Control, covered by the Xylem Special Senior Executive
Pay Plan or the Xylem Enhanced Severance Pay Plan and will exclude an isolated,
insubstantial and inadvertent action not taken in bad faith that is resolved by
the Company or an Affiliate within 30 days of receiving notice.
(e)
Effect of Termination of Employment. PSUs will only vest while the Participant
is actively employed by the Company or an Affiliate. If the Participant's active
employment is terminated for any reason, and the termination constitutes a
“separation from service” within the meaning of Section 409A of the Code and any
related regulations or other effective guidance promulgated thereunder (“Section
409A”), subject to subsection 2(d), the following would apply to any unvested
PSUs:

(i)
Termination due to Death, Disability, or Retirement. Any unvested PSUs continue
to vest. A prorated portion (as described below) of the unvested PSUs will be
paid out on Vesting Date.



PSU Grant Agreement                         Page 2 of 6



--------------------------------------------------------------------------------




(ii)
Termination other than Death, Disability, or Retirement. Any unvested PSUs will
automatically be forfeited.

“Disability” means the complete and permanent inability of the Participant to
perform all duties under the terms of his or her employment, as determined by
the Committee upon the basis of such evidence, including independent medical
reports and data, as the Committee deems appropriate or necessary.
“Retirement” means the termination of the Participant's employment (either by
the Company or the Participant), if, at the time of such termination, the
Participant is at least age 55 and has completed 10 years of service with the
Company or the Participant is age 65 or older.
Prorated Vesting. The prorated portion of the PSUs that vests on the Vesting
Date following the Participant's Death, Disability or Retirement (or while
Retirement Eligible) will be determined by multiplying the total number of PSUs
the Participant would have earned based on actual performance by a fraction, of
which the numerator is the number of months the Participant had been continually
employed since the beginning of the performance cycle under his or her Death,
Disability or Retirement and the denominator is 36.
(f)
Tax Withholding. The Company may make such provisions and take such actions as
necessary for the withholding of all applicable taxes attributable to the PSUs
and any related dividend equivalents. Unless the Committee determines otherwise,
the minimum statutory tax withholding required to be withheld on delivery of the
shares (or such other amount that will not cause an adverse accounting
consequence or cost) and payment of dividend equivalents will be satisfied by
withholding a number of shares having an aggregate Fair Market Value equal to
the minimum statutory tax required to be withheld (or such other amount that
will not cause an adverse accounting consequence or cost). If this withholding
would result in a fractional share being withheld, the number of shares withheld
will be rounded up to the nearest whole share. Notwithstanding the foregoing,
the Participant may elect to satisfy these tax withholding requirements by
timely remitting this amount by cash or check or any other method that is
acceptable to the Company, rather than by withholding of shares. This election
must be made in accordance with any conditions and restrictions the Company may
establish. If FICA taxes are required to be withheld while the PSUs are
outstanding, the withholding will be made in a manner determined by the Company.

(g)
Participant Acknowledgements. The Participant acknowledges and agrees that:

i.
Participant Obligations. In partial consideration for the award of these PSUs,
if at any time during the period between the Grant Date and the 12-month period
following the Participant’s termination of Employment (the “Obligation Period”),
the Participant: (i) directly or indirectly, hires or solicits or arranges for
the hiring or solicitation of any employee of the Company or its Affiliates, or
encourages any employee to leave the Company; (ii) directly or indirectly,
assist in soliciting in competition with the Company the business of any current
customer, distributor or dealer or other sales or distribution channel partners
of the Company; (iii) uses, discloses, misappropriates or transfers confidential
or proprietary information concerning the Company or its Affiliates (except as
required by the Participant’s work responsibilities with the Company or its
Affiliates); or (iv) engages in any activity in violation of Company policies,
including the Company’s Code of Conduct, or engages in conduct materially
adverse to the best interests of the Company or its Affiliates; the PSUs,
whether previously vested or not, may be cancelled in full, and the Participant
may be required to return to the Company any shares received on settlement of
vested PSUs or the net after-tax income from any disposition of any shares
received upon settlement of vested PSUs, unless the Committee, in its sole
discretion, elects not to cancel the PSUs and/or elects not to recover any
income from settled and vested PSUs or unless applicable law prohibits such
action.

The obligations in this subsection are in addition to any other agreements
related to non-solicitation and preservation of Company confidential and
proprietary information entered into between the Participant and the Company, or
otherwise applicable to the Participant, and nothing in this Agreement is
intended to waive, modify, alter or amend the terms of any such other agreement.
THE PARTICIPANT UNDERSTANDS THAT THIS SUBSECTION IS NOT INTENDED TO AND DOES NOT
PROHIBIT THE CONDUCT DESCRIBED, BUT PROVIDES FOR THE CANCELLATION OF THE AWARD
IN FULL AND A RETURN TO THE COMPANY OF ANY SHARES RECEIVED ON SETTLEMENT OF
VESTED PSUS OR THE NET AFTER-TAX INCOME FROM THE DISPOSITION OF ANY SHARES


PSU Grant Agreement                         Page 3 of 6



--------------------------------------------------------------------------------




RECEIVED UPON SETTLEMENT OF VESTED PSUS IF THE PARTICIPANT SHOULD CHOOSE TO
VIOLATE THIS PARAGRAPH DURING THE OBLIGATION PERIOD. Nothing in this Agreement
prohibits the Participant from voluntarily communicating, without notice to or
approval by the Company, with any federal government agency about a potential
violation of a federal law or regulation.
ii.
Electronic Delivery and Acceptance. The Participant consents to electronic
delivery of any Plan documents. The Participant consents to any and all
procedures that the Company has established or may establish for an electronic
signature system for delivery and acceptance of Plan related documents. The
Participant agrees that his or her electronic signature is the same as, and will
have the same force and effect as, his or her manual signature. Participant
agrees that these procedures and delivery may be effected by a third party
engaged by the Company to provide administrative services related to the Plan.  

iii.
Right of Set-Off. If the Company in its reasonable judgment determines that the
Participant owes the Company any amount due to any loan, obligation or
indebtedness, including amounts owed under the Company’s tax equalization
program or the Company’s policies with respect to travel and business expenses,
and the Participant has not satisfied these obligation(s), the Company may
instruct the plan administrator to withhold and/or sell shares acquired by the
Participant on settlement of the PSUs (to the extent such PSUs are not subject
to Code Section 409A), or the Company may deduct funds equal to the amount of
the obligation from other funds due to the Participant from the Company to the
maximum extent permitted by Code Section 409A.

iv.
Data Privacy. Participant acknowledges and consents to the collection, use,
processing and transfer of personal data. Participant is not obliged to consent
to such collection, use, processing and transfer of personal data. However,
failure to provide the consent may affect Participant’s ability to participate
in the Plan. The Company holds certain personal information about Participant,
that may include his/her name, home address and telephone number, date of birth,
social security number or other employee identification number, salary grade,
hire data, salary, nationality, job title, or details of all options or
performance stock units or any other entitlement to shares of stock awarded,
canceled, purchased, vested, or unvested, for the purpose of managing and
administering the Plan (“Data”).  The Company and its Affiliates will transfer
Data amongst themselves as necessary for the purpose of implementation,
administration and management of Participant’s participation in the Plan, and
the Company or its Affiliates may each further transfer Data to any third
parties assisting the Company with the implementation, administration and
management of the Plan. These recipients may be located throughout the world,
including the United States. The Participant authorizes them to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing participation in the Plan,
including any transfer of Data that may be required for the administration of
the Plan and/or the subsequent holding of shares of stock on Participant’s
behalf to a broker or other third party with whom Participant may elect to
deposit any shares of stock acquired pursuant to the Plan. Participant may, at
any time, review Data, require any necessary amendments to it or withdraw this
consent in writing by contacting the Company; however, withdrawing consent may
affect Participant’s ability to participate in the Plan. 

v.
Stock Ownership Guidelines. If the Participant is or becomes subject to the
Company’s Stock Ownership Guidelines and applicable retention requirements, the
Participant may be limited in selling shares obtained upon settlement of the
PSUs.

vi.
Clawback Policy. If the Participant is covered by the Company’s Clawback Policy,
the Participant agrees that the PSUs are subject to the Policy and may be
subject to recovery (in whole or in part) by the Company. The Participant agrees
that the Clawback Policy may be amended from time to time by the Committee,
including amendments to comply with applicable laws, regulations or stock
exchange listing requirements.  

(h)
Section 409A Compliance. It is intended that the Plan and this Agreement comply
with the requirements of Section 409A to the extent applicable and the Plan and
this Agreement will be interpreted accordingly.

(i)
If it is determined that all or a portion of the Award constitutes deferred
compensation for the purposes of Section 409A, and if the Participant is a
“specified employee,” as defined in Section 409A(a)(2)(B)(i) of the Code, at the
time of the Participant’s separation from service, then, to the extent required
under



PSU Grant Agreement                         Page 4 of 6



--------------------------------------------------------------------------------




Section 409A, any shares that would otherwise be distributed (along with the
cash value of all dividend equivalents that would be payable) on the
Participant’s separation from service, will instead be delivered (and, in the
case of the dividend equivalents, paid) on the earlier of (x) the first business
day of the seventh month following the date of the Participant’s separation from
service or (y) the Participant’s death.
(ii)
If it is determined that all or a portion of the Award constitutes deferred
compensation for the purposes of Section 409A, upon an Change in Control that
does not constitute a “change in the ownership” or a “change in the effective
control” of the Company or a “change in the ownership of a substantial portion
of a corporation’s assets” (as those terms are used in Section 409A), the PSUs
will vest at the time of the Change in Control, but distribution of any PSUs (or
related dividend equivalents) that constitute deferred compensation for the
purposes of Section 409A will not be accelerated (i.e., distribution will occur
when it would have occurred absent the Change in Control).

(i)
Governing Law. This Agreement is issued, and the PSUs are granted, in Rye Brook,
New York, and will be governed and construed in accordance with the laws of the
State of New York, excluding any conflicts or choice of law rule or principle
that might otherwise refer construction or interpretation of this Agreement to
the substantive law of another jurisdiction.



By signing a copy of this Agreement, the Participant acknowledges that s/he has
received a copy of the Plan and that s/he has read and understands the Plan and
this Agreement and agrees to their terms and conditions.


Agreed to:                            XYLEM INC.


_____________________________                _____________________________
Participant                             [Name of Xylem Signatory]


(Online Acceptance Constitutes Agreement)


Dated: _________________                    Dated: [Date]
Enclosures


PSU Grant Agreement                         Page 5 of 6



--------------------------------------------------------------------------------






Exhibit A




[Year]-[Year+3] Performance Targets and Payout Scale


The payout scale for performance metrics below provides for PSUs to be earned
above 100% for above target performance and below 100% for below target
performance.

Adjusted ROIC (50%)              Relative TSR* (50%)
a2018psugrantagreemenimage.jpg [a2018psugrantagreemenimage.jpg]

























Results are interpolated between threshold/minimum to target and between target
to maximum.


*Measured against S&P 500 less Financial Services companies. Payout capped at
target if Xylem’s 3-year TSR is negative.


PSU Grant Agreement                         Page 6 of 6

